             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 1 of 58                                           FILED
                                                                                                            2019 Jan-16 PM 05:00
                                                                                                            U.S. DISTRICT COURT
                                                                                                                N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION


HARDY PETTWAY,                                                         Case No.: __________________
                          Plaintiff,
                                                               COMPLAINT
                 v.
                                                               JURY TRIAL DEMANDED
MONSANTO COMPANY,

                          Defendant.


                                             INTRODUCTION

        1.       In 1970, Defendant Monsanto Company, Inc. (“Monsanto”) discovered the

herbicidal properties of glyphosate and began marketing it in products in 1974 under the brand

name Roundup®. Roundup® is a non-selective herbicide used to kill weeds that commonly

compete with the growing of crops. In addition to the active ingredient glyphosate, Roundup®

contains the surfactant Polyethoxylated tallow amine (POEA) and/or adjuvants and other so-

called “inert” ingredients. In 2001, glyphosate was the most-used pesticide active ingredient in

American agriculture with 85–90 million pounds used annually. That number grew to 185

million pounds in 2007.1 1 As of 2013, glyphosate was the world’s most widely used herbicide.

        2.       Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri, and incorporated in Delaware. It is the world's leading producer of

glyphosate. As of 2009, Monsanto was the world’s leading producer of seeds, accounting for

27% of the world seed market.2 2 The majority of these seeds are of the Roundup Ready® brand.

The stated advantage of Roundup Ready® crops is that they substantially improve a farmer’s

1
  Arthur Grube et al., U.S. Envtl. Prot. Agency, Pesticides Industry Sales and Usage, 2006 – 2007 Market Estimates
14 (2011), available at http://www.epa.gov/pesticides/pestsales/07/market_estimates2007.pdf
2
     ETC Group, Who Will Control the Green Economy?                                 22 (2011), available at
http://www.etcgroup.org/files/publication/pdf_file/ETC_wwctge_4web_Dec2011.pdf.
             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 2 of 58



ability to control weeds, because glyphosate can be sprayed in the fields during the growing

season without harming the crops. In 2010, an estimated 70% of corn and cotton and 90% of

soybean fields in the United States were Roundup Ready®. 3 3


        3.       Monsanto’s glyphosate products are registered in 130 countries and approved

for use on over 100 different crops.4 4 They are ubiquitous in the environment. Numerous

studies confirm that glyphosate is found in rivers, streams, and groundwater in agricultural areas

where Roundup® is used.5 5 It has been found in food,6 6 in the urine of agricultural workers,7 7 and

even in the urine of urban dwellers who are not in direct contact with glyphosate.8 8


        4.       On March 20, 2015, the International Agency for Research on Cancer (“IARC”),

an agency of the World Health Organization (“WHO”), issued an evaluation of several

herbicides, including glyphosate. That evaluation was based, in part, on studies of exposures to

glyphosate in several countries around the world, and it traces the health implications from

exposure to glyphosate since 2001.

        5.       On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In



3
  William Neuman & Andrew Pollack, Farmers Cope With Roundup-Resistant Weeds, N.Y. TIMES, May 3, 2010,
available at http://www.nytimes.com/2010/05/04/business/energy-enviornment/04weed.html?pagewan.
4
     Monsanto, Backgrounder-History of Monsanto’s Glyphosate Herbicides (Sep. 2, 2015),
http://www.monsanto.com/products/documents/glyphosate-background-materials/back_history.pdf.
5
  See U.S. Geological Survey, USGS Technical Announcement: Widely Used Herbicide Commonly Found in Rain and
Streams in the Mississippi River Basin (2011), available at http://www.usgs.gov/newsroom/article.asp?ID=2909; see
also      U.S.    Envtl.     Prot.   Agency,     Technical      Factsheet    on:    Glyphosate,     available   at
http://www.epa.gov/safewater/pdfs/factsheets/soc/tech/glyphosa.pdf.
6
  Thomas Bohn et al., Compositional Differences in Soybeans on the Market: Glyphosate Accumulates in Roundup
Ready        GM       Soybeans,      153     FOOD         CHEMISTRY           207     (2013),      available    at
http://www.sciencedirect.com/science/article/pii/S0308814613019201.
7
  John F. Acquavella et al., Glyphosate Biomonitoring for Farmers and Their Families: Results from the Farm Family
Exposure       Study,    112(3)    ENVTL.      HEALTH        PERSPECTIVES         321    (2004),     available  at
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1241861/; Kathryn Z. Guyton et al., Carcinogenicity of
Tetrachlorvinphos, Parathion, Malathion, Diazinon & Glyphosate, 112 IARC Monographs 76, section 5.4 (2015),
available at http://dx.doi.org/10.1016/S1470-2045(15)70134-8.
8
  Dirk Brandli & Sandra Reinacher, Herbicides found in Human Urine, 1 ITHAKA JOURNAL 270 (2012), available
at http://www.ithaka-journal.net/druckversionen/e052012-herbicides-urine.pdf.
               Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 3 of 58



that monograph, the IARC Working Group provides a thorough review of the numerous studies

and data relating to glyphosate exposure in humans.


          6.       The IARC Working Group classified glyphosate as a Group 2A herbicide, which

means that it is probably carcinogenic to humans. The IARC Working Group concluded that the

cancers most associated with glyphosate exposure are non-Hodgkin lymphoma and other

haematopoietic cancers, including lymphocytic lymphoma / chronic lymphocytic leukemia, B-

cell lymphoma, and multiple myeloma.9 9

          7.       The IARC evaluation is significant. It confirms what has been believed for

          years: that glyphosate is toxic to humans.

          8.       Nevertheless, Monsanto, since it began selling Roundup®, has represented it as

safe to humans and the environment. Indeed, Monsanto has repeatedly proclaimed and

continues to proclaim to the world, and particularly to United States consumers, that

glyphosate-based herbicides, including Roundup®, create no unreasonable risks to human

health or to the environment.

                                    JURISDICTION AND VENUE

          9.       Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332

because Plaintiff is a citizen of Alabama, a different state than the Defendant’s states of

citizenship (Missouri and Delaware), and the aggregate amount in controversy exceeds $75,000,

exclusive of interest and costs.

          10.      This Court has personal jurisdiction over Monsanto because Monsanto transacts




9
    See Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon &
Glyphosate, supra.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 4 of 58



        business in Alabama and is a corporation doing business within Alabama. Monsanto

        knows or should have known that its Roundup® products are and were sold throughout

        Alabama, and, more specifically, caused Roundup® to be sold to the Plaintiff in Alabama.

        11.     In addition, Monsanto maintains sufficient contacts with the State of Alabama

such that this Court’s exercise of personal jurisdiction over it does not offend traditional notions

of fair play and substantial justice.

       12.      Venue is proper within this District under 28 U.S.C. § 1391(b)(2) because

Plaintiff was exposed to Roundup® in this District and has obtained medical treatment in this

District for the blood cancer caused by his exposure to Roundup®.


                                           THE PARTIES

                                        PLAINTIFF HARDY PETTWAY

        13.      Plaintiff Hardy Pettway is a citizen of Alabama and resides in Birmingham,

Alabama. He was exposed to Roundup® in or around Birmingham, Alabama, from around 2004

through 2017. He was diagnosed with Peripheral T Cell Lymphoma in Birmingham, Alabama,

in January 2017.

                                        DEFENDANT MONSANTO

        14.      Defendant Monsanto is a Delaware corporation with its headquarters and

principal place of business in St. Louis, Missouri.

        15.      At all times relevant to this complaint, Monsanto was the entity that discovered

the herbicidal properties of glyphosate and the manufacturer of Roundup®, which contains the

active ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert”

ingredients.

                                              FACTS
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 5 of 58



   16.      Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety

of herbicidal products around the world.


   17.      Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions, and fruit, where it interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days.

Becauseplants absorb glyphosate, it cannot be completely removed by washing or peeling

produce or by milling, baking, or brewing grains.


   18.      For nearly 40 years, farms across the world have used Roundup® without

knowing of the dangers its use poses. That is because when Monsanto first introduced

Roundup®, it touted glyphosate as a technological breakthrough: it could kill almost every

weed without causing harm either to people or to the environment. Of course, history has

shown that not to be true. According to the WHO, the main chemical ingredient of

Roundup®—glyphosate—is a probable cause of cancer. Those most at risk are farm workers

and other individuals with workplace exposure to Roundup®, such as garden center workers,

nursery workers, and landscapers. Agricultural workers are, once again, victims of corporate

greed. Monsanto assured the public that Roundup® was harmless. In order to prove this,

Monsanto has championed falsified data and has attacked legitimate studies that revealed

Roundup®’s dangers. Monsanto has led a prolonged campaign of misinformation to convince

government agencies, farmers and the general population that Roundup® is safe.

                  The Discovery of Glyphosate and Development of Roundup®

   19.      The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 6 of 58



mid-1970s under the brand name Roundup®. 10 10 From the outset, Monsanto marketed Roundup®

as a “safe” general-purpose herbicide for widespread commercial and consumer use. It still

markets Roundup® as safe today.11 11

        20.       In addition to the active ingredient glyphosate, Roundup® formulations also

contain adjuvants and other chemicals, such as the surfactant POEA, which are considered

“inert” and therefore protected as “trade secrets” in manufacturing. Growing evidence suggests

that these adjuvants and additional components of Roundup® formulations are not, in fact, inert

and are toxic in their own right.

                           Registration of Herbicides under Federal Law

        21.      The manufacture, formulation, and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or

“Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the

Environmental Protection Agency (“EPA” or “Agency”) prior to their distribution, sale, or use,

except as described by the Act. 7 U.S.C. § 136a(a).

        22.      Because pesticides are toxic to plants, animals, and humans, at least to some

degree, the EPA requires as part of the registration process, among other things, a variety of

tests to evaluate the potential for exposure to pesticides, toxicity to people and other potential

non-target organisms, and other adverse effects on the environment. Registration by the EPA,

however, is not an assurance or finding of safety. The determination the Agency must make in




10
  Monsanto, Backgrounder, History of Monsanto’s Glyphosate Herbicide (Sep. 2, 2015),
http://www.monsanto.com/products/documents/glyphosate-background-materials/back_history.pdf.

11
   Monsanto, What is Glyphosate? (Sep. 2, 2015),http://www.monsanto.com/sitecollectiondocuments/glyphosate-
safety-health.pdf.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 7 of 58



registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).

       23.       FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires EPA to make a risk/benefit analysis in determining whether a registration should be

granted or a pesticide allowed to continue to be sold in commerce.

       24.       The EPA and the State of California registered Roundup® for distribution, sale,

and manufacture in the United States and the State of California.

       25.       FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conducts the health and safety testing of pesticide products. The EPA has protocols governing

the conduct of tests required for registration and the laboratory practices that must be followed

in conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not required, nor is it able, however, to perform the

product tests that are required of the manufacturer.

       26.      The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C.

§ 136a-1. In order to reevaluate these pesticides, the EPA is demanding the completion of

additional tests and the submission of data for the EPA’s recent review and evaluation.

       27.      In the case of glyphosate, and therefore Roundup®, the EPA had planned on

releasing its preliminary risk assessment—in relation to the reregistration process—no later
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 8 of 58



than July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed

releasing the risk assessment pending further review in light of the WHO’s health-related

findings.

         Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup®

        28.      Based on early studies showing that glyphosate could cause cancer in laboratory

animals, the EPA originally classified glyphosate as possibly carcinogenic to humans (Group

C) in 1985. After pressure from Monsanto, including contrary studies it provided to the EPA,

the EPA changed its classification to evidence of non-carcinogenicity in humans (Group E) in

1991. In so classifying glyphosate, however, the EPA made clear that the designation did not

mean the chemical does not cause cancer: “It should be emphasized, however, that designation

of an agent in Group E is based on the available evidence at the time of evaluation and should

not be interpreted as a definitive conclusion that the agent will not be a carcinogen under any

circumstances.”12 12

        29.       On two occasions, the EPA found that the laboratories hired by Monsanto to test

the toxicity of its Roundup® products for registration purposes committed fraud.

        30.      In the first instance, Monsanto, in seeking initial registration of Roundup® by the

EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide

toxicology studies relating to Roundup®. 13 13 IBT performed about 30 tests on glyphosate and

glyphosate-containing products, including nine of the 15 residue studies needed to register




12
  U.S. Envtl. Prot. Agency, Memorandum, Subject: SECOND Peer Review of Glyphosate 1
(1991), available at http://www.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-103601_30-
Oct-91_265.pdf.

13
  Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories (Sep. 2, 2015),
http://www.monsanto.com/products/documents/glyphosate-background-materials/ibt_craven_bkg.pdf.
             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 9 of 58



Roundup®.


           31.      In 1976, the United States Food and Drug Administration (“FDA”) performed

an inspection of IBT that revealed discrepancies between the raw data and the final report

relating to the toxicological impacts of glyphosate. The EPA subsequently audited IBT; it too

found the toxicology studies conducted for the Roundup® herbicide to be invalid.14 14 An EPA

reviewer stated, after finding “routine falsification of data” at IBT, that it was “hard to believe

the scientific integrity of the studies when they said they took specimens of the uterus from

male rabbits.”15 15


           32.      Three top executives of IBT were convicted of fraud in 1983.

           33.      In the second incident of data falsification, Monsanto hired Craven Laboratories

in 1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year,

the owner of Craven Laboratories and three of its employees were indicted, and later convicted,

of fraudulent laboratory practices in the testing of pesticides and herbicides.16 16




14
  U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide Programs
(1983), available at
http://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?ZyActionD=ZyDocument&Client=EPA&Index=
1981+Thru+1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&TocRestrict=n&Toc=&To
cEntry=&QField=&QFieldYear=&QFieldMonth=&QFieldDay=&IntQFieldOp=0&ExtQFieldOp=0&X
mlQuery=&File=D%3A%5Czyfiles%5CIndex%20Data%5C81thru85%5CTxt%5C00000022%5C9101
4ULV.txt&User=ANONYMOUS&Password=anonymous&SortMethod=h%7C-
&MaximumDocuments=1&FuzzyDegree=0&ImageQuality=r75g8/r75g8/x150y150g16/i425&Display=
p%7Cf&DefSeekPage=x&SearchBack=ZyActionL&Back=ZyActionS&BackDesc=Results%20page&
MaximumPages=1&ZyEntry=1&SeekPage=x&ZyPURL.

15
  Marie-Monique Robin, The World According to Monsanto: Pollution, Corruption and the
Control of the World’s Food Supply (2011) (citing U.S. Envtl. Prot. Agency, Data Validation, Memo
from K. Locke, Toxicology Branch, to R. Taylor, Registration Branch. Washington, D.C. (August 9,
1978)).

16
     Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories, supra.
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 10 of 58



       34.      Despite the falsity of the tests that underlie its registration, within a few years of

its launch, Monsanto was marketing Roundup® in 115 countries.

             The Importance of Roundup® to Monsanto’s Market Dominance Profits


       35.      The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s

agriculture division was out-performing its chemicals division’s operating income, and that gap

increased yearly. But with its patent for glyphosate expiring in the United States in the year

2000, Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

impending competition.

       36.      In response, Monsanto began the development and sale of genetically

engineered Roundup Ready® seeds in 1996. Since Roundup Ready® crops are resistant to

glyphosate, farmers can spray Roundup® onto their fields during the growing season without

harming the crop. This allowed Monsanto to expand its market for Roundup® even further; by

2000, Monsanto’s biotechnology seeds were planted on more than 80 million acres worldwide

and nearly 70% of American soybeans were planted from Roundup Ready® seeds. It also

secured Monsanto’s dominant share of the glyphosate/Roundup® market through a marketing

strategy that coupled proprietary Roundup Ready® seeds with continued sales of its Roundup®


herbicide.

       37.       Through a three-pronged strategy of increasing production, decreasing prices,

and by coupling with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable

product. In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 11 of 58



herbicides by a margin of five to one, and accounting for close to half of Monsanto’s revenue.17 17

Today, glyphosate remains one of the world’s largest herbicides by sales volume.

       Monsanto has known for decades that it falsely advertises the safety of Roundup®


        38.      In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup® products. Specifically,

the lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup®, were “safer than table salt” and “practically non-toxic” to

mammals, birds, and fish. Among the representations the NYAG found deceptive and

misleading about the human and environmental safety of glyphosate and/or Roundup® are the

following:


                       a) “Remember that environmentally friendly Roundup
                herbicide is biodegradable. It won’t build up in the soil so you can
                use Roundup with confidence along customers’ driveways,
                sidewalks and fences ...”

                       b) “And remember that Roundup is biodegradable and
                won’t build up in the soil. That will give you the environmental
                confidence you need to use Roundup everywhere you've got a
                weed, brush, edging or trimming problem.”

                      c) “Roundup           biodegrades      into   naturally    occurring
                elements.”

                       d) “Remember that versatile Roundup herbicide stays
                where you put it. That means there's no washing or leaching to
                harm customers' shrubs or other desirable vegetation.”




17
  David Barboza, The Power of Roundup; A Weed Killer Is A Block for Monsanto to Build On,
N.Y. TIMES, Aug. 2, 2001, available at http://www.nytimes.com/2001/08/02/business/the-power-of-
roundup-a-weed-killer-is-a-block-for-monsanto-to-build-on.html.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 12 of 58



                        e) “This non-residual herbicide will not wash or leach in
                the soil. It ... stays where you apply it.”

                       f) “You can apply Accord with ‘confidence because it will
                stay where you put it’ it bonds tightly to soil particles, preventing
                leaching. Then, soon after application, soil microorganisms
                biodegrade Accord into natural products.”

                       g) “Glyphosate is less toxic to rats than table salt following
                acute oral ingestion.”

                       h) “Glyphosate’s safety margin is much greater than
                required. It has over a 1,000-fold safety margin in food and over a
                700-fold safety margin for workers who manufacture it or use it.”

                        i) “You can feel good about using herbicides by Monsanto.
                They carry a toxicity category rating of ‘practically non-toxic’ as it
                pertains to mammals, birds and fish.”

                        j) “Roundup can be used where kids and pets will play and
                breaks down into natural material.” This ad depicts a person with
                his head in the ground and a pet dog standing in an area which has
                been treated with Roundup.18 18

        39.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

                      a) its glyphosate-containing pesticide products or any
                component thereof are safe, non-toxic, harmless or free from risk.

                         *       *        *

                      b) its glyphosate-containing pesticide products or any
                component thereof manufactured, formulated, distributed or sold
                by Monsanto are biodegradable

                         *       *        *



18
  Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance
of Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 13 of 58



                        c) its glyphosate-containing pesticide products or any
                 component thereof stay where they are applied under all
                 circumstances and will not move through the environment by any
                 means.

                          *       *        *

                         d) its glyphosate-containing pesticide products or any
                 component thereof are “good” for the environment or are “known
                 for their environmental characteristics.”

                          *       *        *

                        e) glyphosate-containing pesticide products or any
                 component thereof are safer or less toxic than common consumer
                 products other than herbicides;

                         f) its glyphosate-containing products or any component
                 thereof might be classified as “practically non-toxic.”



        40.       Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief it still has not done so today.

        41.       In 2009, France’s highest court ruled that Monsanto had not told the truth about

the safety of Roundup®. The French court affirmed an earlier judgement that Monsanto had

falsely advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”19 19

                              Classifications and Assessments of Glyphosate

        42.       The IARC process for the classification of glyphosate followed IARC’s

stringent procedures for the evaluation of a chemical agent. Over time, the IARC Monograph

program has reviewed 980 agents. Of those reviewed, it has determined 116 agents to be

Group 1 (Known Human Carcinogens); 73 agents to be Group 2A (Probable Human



19
  Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 14 of 58



Carcinogens); 287 agents to be Group 2B (Possible Human Carcinogens); 503 agents to be

Group 3 (Not Classified); and one agent to be Probably Not Carcinogenic.

          43.     The established procedure for IARC Monograph evaluations is described in the

IARC Programme’s Preamble.20 20 Evaluations are performed by panels of international experts,

selected on the basis of their expertise and the absence of actual or apparent conflicts of

interest.


          44.      One year before the Monograph meeting, the meeting is announced and there is

a call both for data and for experts. Eight months before the Monograph meeting, the Working

Group membership is selected and the sections of the Monograph are developed by the

Working Group members. One month prior to the Monograph meeting, the call for data is

closed and the various draft sections are distributed among Working Group members for review

and comment. Finally, at the Monograph meeting, the Working Group finalizes review

of all literature, evaluates the evidence in each category, and completes the overall evaluation.

Within two weeks after the Monograph meeting, the summary of the Working Group findings

are published in The Lancet Oncology, and within a year after the meeting, the finalized

Monograph is published.


          45.      In assessing an agent, the IARC Working Group reviews the following

information: (a) human, experimental, and mechanistic data; (b) all pertinent epidemiological

studies and cancer bioassays; and (c) representative mechanistic data. The studies must be

publicly available and have sufficient detail for meaningful review, and reviewers cannot be



20
     World Health Org., IARC Monographs on the Evaluation of Carcinogenic Risks to Humans:
Preamble (2006), available at http://monographs.iarc.fr/ENG/Preamble/CurrentPreamble.pdf.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 15 of 58



associated with the underlying study.

       46.      In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

humans.

       47.      On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph

Volume 112. For Volume 112, a Working Group of 17 experts from 11 countries met at IARC

from March 3–10, 2015 to assess the carcinogenicity of certain herbicides, including

glyphosate. The March meeting culminated a nearly one-year review and preparation by the

IARC Secretariat and the Working Group, including a comprehensive review of the latest

available scientific evidence. According to published procedures, the Working Group

considered “reports that have been published or accepted for publication in the openly available

scientific literature” as well as “data from governmental reports that are publicly available.”

       48.      The studies considered the following exposure groups: (1) occupational

exposure of farmers and tree nursery workers in the United States, forestry workers in Canada

and Finland and municipal weed-control workers in the United Kingdom; and (2) para-

occupational exposure in farming families.

       49.      Glyphosate was identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007 and the most heavily used herbicide in

the world in 2012.

       50.      Exposure pathways are identified as air (especially during spraying), water, and

food. Community exposure to glyphosate is widespread and found in soil, air, surface water,

and groundwater, as well as in food.

       51.      The assessment of the IARC Working Group identified several case control
           Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 16 of 58



studies of occupational exposure in the United States, Canada, and Sweden. These studies

show a human health concern from agricultural and other work-related exposure to glyphosate.

        52.       The IARC Working Group found an increased risk between exposure to

glyphosate and NHL and several subtypes of NHL, and the increased risk persisted after

adjustment for other pesticides.

        53.       The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases in

blood markers of chromosomal damage (micronuclei) after glyphosate formulations were

sprayed.

        54.       In male CD-1 mice, glyphosate induced a positive trend in the incidence of a

rare tumor: renal tubule carcinoma. A second study reported a positive trend for

haemangiosarcoma in male mice. Glyphosate increased pancreatic islet-cell adenoma in male

rats in two studies. A glyphosate formulation promoted skin tumors in an initiation-promotion

study in mice.

        55.       The IARC Working Group also noted that glyphosate has been detected in the

urine of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests

intestinal microbial metabolism in humans.

        56.       The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human and animal

cells in utero.

        57.       The IARC Working Group also noted genotoxic, hormonal, and enzymatic
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 17 of 58



effects in mammals exposed to glyphosate.21 21 Essentially, glyphosate inhibits the biosynthesis

of aromatic amino acids, which leads to several metabolic disturbances, including the inhibition

of protein and secondary product biosynthesis and general metabolic disruption.

        58.       The IARC Working Group also reviewed an Agricultural Health Study,

consisting of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North

Carolina.22 22 While this study differed from others in that it was based on a self-administered

questionnaire, the results support an association between glyphosate exposure and multiple

myeloma, hairy cell leukemia (HCL), and chronic lymphocytic leukemia (CLL), in addition to

several other cancers.

              Other Earlier Findings About Glyphosate’s Dangers to Human Health


        59.        The EPA has a technical fact sheet, as part of its Drinking Water and Health,

National Primary Drinking Water Regulations publication, relating to glyphosate. This technical

fact sheet predates IARC’s March 20, 2015 evaluation. The fact sheet describes the

release patterns for glyphosate as follows:


                          Release Patterns

                         Glyphosate is released to the environment in its use as a
                 herbicide for controlling woody and herbaceous weeds on forestry,
                 right-of-way, cropped and non-cropped sites. These sites may be
                 around water and in wetlands.

                        It may also be released to the environment during its
                 manufacture, formulation, transport, storage, disposal and cleanup,
                 and from spills. Since glyphosate is not a listed chemical in the

21
  Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon &
Glyphosate, supra at 77.
22
  Anneclare J. De Roos et al., Cancer Incidence Among Glyphosate-Exposed Pesticide
Applicators in the Agricultural Health Study, 113 Envt’l Health Perspectives 49–54 (2005), available at
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1253709/pdf/ehp0113-000049.pdf.
             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 18 of 58



                    Toxics Release Inventory, data on releases during its manufacture
                    and handling are not available.

                           Occupational workers and home gardeners may be exposed
                    to glyphosate by inhalation and dermal contact during spraying,
                    mixing, and cleanup. They may also be exposed by touching soil
                    and plants to which glyphosate was applied. Occupational
                    exposure may also occur during glyphosate’s manufacture,
                    transport storage, and disposal.23 23


           60.      In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

California, the state with the most comprehensive program for reporting of pesticide-caused

illness, glyphosate was the third most commonly-reported cause of pesticide illness among

agricultural workers.24 24

                              The Toxicity of Other Ingredients in Roundup®

           61.       In addition to the toxicity of the active ingredient, glyphosate, several studies

support the hypothesis that the glyphosate-based formulation in Defendant’s Roundup®
products is more dangerous and toxic than glyphosate alone. Indeed, as early as 1991, available

evidence demonstrated that glyphosate formulations were significantly more toxic

than glyphosate alone.25 25


           62.       In 2002, a study by Julie Marc, entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation,” revealed that Roundup®

causes delays in the cell cycles of sea urchins but that the same concentrations of glyphosate




23
     U.S. Envtl. Prot. Agency, Technical Factsheet on: Glyphosate, supra.
24
  Caroline Cox, Glyphosate, Part 2: Human Exposure and Ecological Effects, 15 J. PESTICIDE
REFORM 4 (1995); W.S. Peas et al., Preventing pesticide-related illness in California agriculture:
Strategies and priorities. Environmental Health Policy Program Report, Univ. of Cal. School of Public
Health, Calif. Policy Seminar (1993).

25
  Martinez, T.T. and K. Brown, Oral and pulmonary toxicology of the surfactant used in
Roundup herbicide, PROC. WEST. PHARMACOL. SOC. 34:43-46 (1991).
             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 19 of 58



alone were ineffective and did not alter cell cycles.26 26

           63.       A 2004 study by Marc and others, entitled “Glyphosate-based pesticides affect

cell cycle regulation,” demonstrated a molecular link between glyphosate-based products and

cell cycle dysregulation. The researchers noted that “cell-cycle dysregulation is a hallmark of

tumor cells and human cancer. Failure in the cell-cycle checkpoints leads genomic instability

and subsequent development of cancers from the initial affected cell.” Further, “[s]ince cell

cycle disorders such as cancer result from dysfunction of a unique cell, it was of interest to

evaluate the threshold dose of glyphosate affecting the cells.”27 27


           64.       In 2005, a study by Francisco Peixoto, entitled “Comparative effects of the

Roundup and glyphosate on mitochondrial oxidative phosphorylation,” demonstrated that

Roundup®’s effects on rat liver mitochondria are far more toxic than equal concentrations of

glyphosate alone. The Peixoto study further suggested that the harmful effects of Roundup® on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate but could be the

result of other chemicals, such as the surfactant POEA, or in the alternative, due to a potential

synergic effect between glyphosate and other ingredients in the Roundup® formulation.28 28




26
  Julie Marc, et al., Pesticide Roundup Provokes Cell Division Dysfunction at the Level of
CDK1/Cyclin B Activation, 15 CHEM. RES. TOXICOL. 326–331 (2002), available at
http://pubs.acs.org/doi/full/10.1021/tx015543g.

27
  Julie Marc, et al., Glyphosate-based pesticides affect cell cycle regulation, 96 BIOLOGY OF
THE CELL 245, 245-249 (2004), available at
http://onlinelibrary.wiley.com/doi/10.1016/j.biolcel.2003.11.010/epdf.




28
     Francisco Peixoto, Comparative effects of the Roundup and glyphosate on mitochondrial
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 20 of 58



        65.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining

the effects of Roundup® and glyphosate on human umbilical, embryonic, and placental cells.

The study tested dilution levels of Roundup® and glyphosate that were far below agricultural

recommendations, corresponding with low levels of residue in food. The researchers ultimately

concluded that supposed “inert” ingredients, and possibly POEA, alter human cell permeability

and amplify toxicity of glyphosate alone. The researchers further suggested that assessments of

glyphosate toxicity should account for the presence of adjuvants or additional chemicals used

in the formulation of the complete pesticide. The study confirmed that the adjuvants present in

Roundup® are not, in fact, inert and that Roundup® is potentially far more toxic than its active

ingredient glyphosate alone.29 29

        66.      The results of these studies were at all times available to Defendant. Defendant

thus knew or should have known that Roundup® is more toxic than glyphosate alone and that

safety studies of Roundup®, Roundup’s adjuvants and “inert” ingredients, and/or the surfactant

POEA were necessary to protect Plaintiff from Roundup®.

        67.      Despite its knowledge that Roundup® is considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup® as safe.

                         Recent Worldwide Bans on Roundup®/Glyphosate

        68.      Several countries around the world have instituted bans on the sale of Roundup®

and other glyphosate-containing herbicides, both before and since IARC first announced its

assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as


oxidative phosphorylation, 61 CHEMOSPHERE 1115, 1122 (2005), available at
https://www.researchgate.net/publication/7504567_Comparative_effects_of_the_Roundup_and_glyphos
ate_on_mitochondrial_oxidative_phosphorylation.

29
  Nora Benachour, et al., Glyphosate Formulations Induce Apoptosis and Necrosis in Human
Umbilical, Embryonic, and Placental Cells, 22 CHEM. RES. TOXICOL. 97-105 (2008), available at
http://big.assets.huffingtonpost.com/france.pdf.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 21 of 58



the dangers of the use of Roundup® become more widely known. The Netherlands issued a

ban on all glyphosate-based herbicides in April 2014, including Roundup®, which will take

effect by the end of 2015. In issuing the ban, the Dutch Parliament member who introduced the

successful legislation stated: “Agricultural pesticides in user-friendly packaging are sold in

abundance to private persons. In garden centers, Roundup® is promoted as harmless, but

unsuspecting customers have no idea what the risks of this product are. Especially children are

sensitive to toxic substances and should therefore not be exposed to it.”30 30

        69.      The Brazilian Public Prosecutor in the Federal District requested that the

Brazilian Justice Department suspend the use of glyphosate.31 31


        70.      France banned the private sale of Roundup® and glyphosate following the IARC

assessment for Glyphosate.32 32 Bermuda banned both the private and commercial sale of

glyphosates, including

Roundup®. The Bermuda government explained its ban as follows: “Following a recent

scientific study carried out by a leading cancer agency, the importation of weed spray




 Holland’s Parliament Bans Glyphosate Herbicides, The Real Agenda, April 14, 2014,
30

available at http://real-agenda.com/hollands-parliament-bans-glyphosate-herbicides/.
31
  Christina Sarich, Brazil’s Public Prosecutor Wants to Ban Monsanto’s Chemicals Following
Recent Glyphosate-Cancer Link, GLOBAL RESEARCH, May 14, 2015, available at
http://www.globalresearch.ca/brazils-public-prosecutor-wants-to-ban-monsantos-chemicals-following-
recent-glyphosate-cancer-link/5449440; see Ministério Público Federal, MPF/DF reforça pedido para
que glifosato seja banido do mercado nacional, April, 14, 2015, available at
http://noticias.pgr.mpf.mp.br/noticias/noticias-do-site/copy_of_meio-ambiente-e-patrimonio-
cultural/mpf-df-reforca-pedido-para-que-glifosato-seja-banido-do-mercado-nacional.

32
  Zoe Schlanger, France Bans Sales of Monsanto’s Roundup in Garden Centers, 3 Months
After U.N. Calls it ‘Probable Carcinogen”, NEWSWEEK, June 15, 2015, available at
http://www.newsweek.com/france-bans-sale-monsantos-roundup-garden-centers-after-un-names-it-
probable-343311.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 22 of 58



‘Roundup’ has been suspended.”33 33


        71.       The Sri Lankan government banned the private and commercial use of

glyphosate, particularly out of concern that glyphosate has been linked to fatal kidney disease

in agricultural workers.34 34

        72.       The government of Colombia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the

WHO’s finding that glyphosate is probably carcinogenic.35 35

                                          Proposition 65 Listing

        73.       On September 4, 2015, California’s Office of Environmental Health Hazard

Assessment (“OEHHA”) published a notice of intent to include glyphosate on the state’s list of

known carcinogens under Proposition 65.36 36 California’s Safe Drinking Water and Toxic

Enforcement Act of 1986 (informally known as “Proposition 65”), requires the state to

maintain and, at least once a year, revise and republish a list of chemicals “known to the State




33
  Health Minister: Importation of Roundup Weed Spray Suspended, Today in Bermuda, May,
11 2015, available at http://www.todayinbermuda.com/news/health/item/1471-health-minister-
importation-of-roundup-weed-spray-suspended.

 Sri Lanka’s New President Puts Immediate Ban on Glyphosate Herbicides, Sustainable Pulse,
34

May 25, 2015, available at http://sustainablepulse.com/2015/05/25/sri-lankas-new-president-puts-
immediate-ban-on-glyphosate-herbicides/#.VeduYk3bKAw.

35
  Columbia to ban coca spraying herbicide glyphosate, BBC, May 10, 2015, available at
http://www.bbc.com/news/world-latin-america-32677411.

36
  Cal. Envtl. Prot. Agency Office of Envtl. Health Hazard Assessment, Notice of Intent to List
Chemicals by the Labor Code Mechanism: Tetrachlorvinphos, Parathion, Malathion, Glyphosate (Sept.
4, 2015),
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 23 of 58



of California to cause cancer or reproductive toxicity.”37 37 The OEHHA determined that

glyphosate met the criteria for the listing mechanism under the Labor Code following IARC’s

assessment of the chemical.38 38

        74.      The listing process under the Labor Code is essentially automatic. The list of

known carcinogens, at a minimum, must include substances identified by reference in Labor

Code § 6382(b)(1). That section of the Labor Code identifies “[s]ubstances listed as human or

animal carcinogens by the International Agency for Research on Cancer (IARC).” IARC’s

classification of glyphosate as a Group 2A chemical (“probably carcinogenic to humans”)

therefore triggered the listing.


        75.      A business that deploys a listed chemical in its products must provide “clear and

reasonable warnings” to the public prior to exposure to the chemical. To be clear and

reasonable, a warning must “(1) clearly communicate that the chemical is known to cause

cancer, and/or birth defects or other reproductive harm; and (2) effectively reach the person

before exposure.”39 39 The law also prohibits the discharge of listed chemicals into drinking

water. Monsanto disputed the listing decision and, in January 2016, filed a lawsuit

against OEHHA and the agency’s acting director, Lauren Zeise, in California state court,




37
  Frequently Asked Questions, STATE OF CAL. DEP’T OF JUSTICE, OFFICE OF THE ATTORNEY GENERAL,
http://oag.ca.gov/prop65/faq (last visited April 19, 2016).

38
  Cal. Envtl. Prot. Agency Office of Envtl. Health Hazard Assessment, Notice of Intent to List
Chemicals by the Labor Code Mechanism: Tetrachlorvinphos, Parathion, Malathion, Glyphosate (Sept.
4, 2015),
http://oehha.ca.gov/prop65/CRNR_notices/admin_listing/intent_to_list/pdf_zip/090415NOIL_LCSet27.
pdf.

 Frequently Asked Questions, STATE OF CAL. DEPARTMENT OF JUSTICE, OFFICE OF THE
39

ATTORNEY GENERAL, supra.
                 Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 24 of 58



seeking declaratory and injunctive relief to prevent OEHHA from listing glyphosate.40 40


             76.      Monsanto alleged that OEHHA’s exclusive reliance on the IARC decision

signified that “OEHHA effectively elevated the determination of an ad hoc committee of an

unelected, foreign body, which answers to no United States official (let alone any California

state official), over the conclusions of its own scientific experts.”41 41 Monsanto further alleged

that the Labor Code listing mechanism presented various constitutional violations because it

“effectively empowers an unelected, undemocratic, unaccountable, and foreign body to make

laws applicable in California.42 42” Among other things, Monsanto argued that Proposition 65’s

requirement to provide a “clear and reasonable warning” to consumers that the chemical is a

known carcinogen would damage its reputation and violate its First Amendment rights.43 43

             77.      The case remains pending.

                                         EFSA Report on Glyphosate


             78.      On November 12, 2015, the European Food Safety Authority (EFSA), the

European Union’s primary agency for food safety, reported on its evaluation of the Renewal

Assessment Report (RAR) on glyphosate.44 44 The Rapporteur Member State assigned to

glyphosate, the German Federal Institute for Risk Assessment (BfR), had produced the RAR as




40
  Monsanto Company’s Verified Petition for Writ of Mandate and Complaint for Preliminary
and Permanent Injunctive and Declaratory Relief, Monsanto Co. v. Office of the Envt’l Health Hazard
Assessment, et al., No. 16-CECG-00183 (Cal. Super. Ct.) available at
http://www.monsanto.com/files/documents/monvoehha.pdf.

41
     Id. at 2.
42
     Id. at 3.
43
     Id.

44
     European Food Safety Auth., Conclusion on the peer review of the pesticide risk assessment
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 25 of 58



part of the renewal process for glyphosate in the EU.


           79.    BfR sent its draft RAR to EFSA and the RAR underwent a peer review process

by EFSA, other member states, and industry groups. As part of the on-going peer review of

Germany’s reevaluation of glyphosate, EFSA had also received a second mandate from the

European Commission to consider IARC’s findings regarding the potential carcinogenicity of

glyphosate and glyphosate-containing products.

           80.    Based on a review of the RAR, which included data from industry-submitted

unpublished studies, EFSA sent its own report (“Conclusion”) to the European Commission,

finding that “glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence

does not support classification with regard to its carcinogenic potential according to Regulation

(EC) No 1272/2008.”45 45 EFSA therefore disagreed with IARC: glyphosate was not genotoxic

and did not present a carcinogenic threat to humans.

           81.    In explaining why its results departed from IARC’s conclusion, EFSA drew a

distinction between the EU and IARC approaches to the study and classification of chemicals.46 46
Although IARC examined “both glyphosate—an active substance—and glyphosate-based

formulations, grouping all formulations regardless of their composition,” EFSA explained that

it considered only glyphosate and that its assessment focuses on “each individual chemical, and

each marketed mixture separately.”47 47 IARC, on the other hand, “assesses generic

agents,including groups of related chemicals, as well as occupational or environmental exposure,


of the active substance glyphosate, available at
http://www.efsa.europa.eu/sites/default/files/scientific_output/files/main_documents/4302.pdf.

45
  Id.
46
   EFSA Fact Sheet: Glyphosate, EFSA
http://www.efsa.europa.eu/sites/default/files/corporate_publications/files/efsaexplainsglyphosate151112
en.pdf.

47
     Id.
           Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 26 of 58



and cultural or behavioural practices.”48 48 EFSA accorded greater weight to studies conducted

with glyphosate alone than studies of formulated products.49 49


         82.      EFSA went further and noted:

                  [A]lthough some studies suggest that certain glyphosate-based
                  formulations may be genotoxic (i.e. damaging to DNA), others that
                  look solely at the active substance glyphosate do not show this
                  effect. It is likely, therefore, that the genotoxic effects observed in
                  some glyphosate-based formulations are related to the other
                  constituents or “co-formulants”. Similarly, certain glyphosate-
                  based formulations display higher toxicity than that of the active
                  ingredient, presumably because of the presence of co-formulants.
                  In its assessment, EFSA proposes that the toxicity of each
                  pesticide formulation and in particular its genotoxic potential
                  should be further considered and addressed by Member State
                  authorities while they re-assess uses of glyphosate-based
                  formulations in their own territories.50 50

         83.      Notwithstanding its conclusion, EFSA did set exposure levels for glyphosate.

Specifically, EFSA proposed an acceptable daily intake (ADI) of 0.5 mg/kg of body weight per

day; an acute reference dose (ARfD) of 0.5 mg/kg of body weight; and an acceptable operator

exposure level (AOEL) of 0.1 mg/kg bw per day.51 51

                            Leading Scientists Dispute EFSA’s Conclusion

         84.      On November 27, 2015, 96 independent academic and governmental scientists

from around the world submitted an open letter to the EU health commissioner, Vytenis

Andriukaitis.52 52 The scientists expressed their strong concerns and urged the commissioner to


48
   Id.
49
   Id.
50
   Id.
 European Food Safety Auth., Conclusion on the peer review of the pesticide risk assessment
51

of the active substance glyphosate, supra.

52
  Letter from Christopher J. Portier et al. to Commission Vytenis Andriukaitis, Open letter:
Review of the Carcinogenicity of Glyphosate by EFSA and BfR (Nov. 27, 2015),
http://www.zeit.de/wissen/umwelt/2015-11/glyphosat-offener-brief.pdf;
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 27 of 58



disregard the “flawed” EFSA report, arguing that “the BfR decision is not credible because it is

not supported by the evidence and it was not reached in an open and transparent manner.”53 53

           85.   Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and other

renowned international experts in the field, some of whom were part of the IARC Working

Group assigned to glyphosate.

           86.   In an exhaustive and careful examination, the scientists scrutinized EFSA’s

conclusions and outlined why the IARC Working Group decision was “by far the more

credible”:

                 The IARC WG decision was reached relying on open and
                 transparent procedures by independent scientists who completed
                 thorough conflict-of-interest statements and were not affiliated or
                 financially supported in any way by the chemical manufacturing
                 industry. It is fully referenced and depends entirely on reports
                 published in the open, peer-reviewed biomedical literature. It is
                 part of a long tradition of deeply researched and highly credible
                 reports on the carcinogenicity of hundreds of chemicals issued
                 over the past four decades by IARC and used today by
                 international agencies and regulatory bodies around the world as a
                 basis for risk assessment, regulation and public health policy.54 54


           87.   With respect to human data, the scientists pointed out that EFSA agreed with

IARC that there was “limited evidence of carcinogenicity” for non-Hodgkin lymphoma, but

EFSA nonetheless dismissed an association between glyphosate exposure and carcinogenicity.

IARC applies three levels of evidence in its analyses of human data, including sufficient

evidence and limited evidence. EFSA’s ultimate conclusion that “there was no unequivocal




http://www.theguardian.com/environment/2016/jan/13/eu-scientists-in-row-over-safety-of-glyphosate-
weedkiller.

53
     Id.
54
     Id.
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 28 of 58



evidence for a clear and strong association of NHL with glyphosate” was misleading because it

was tantamount to IARC’s highest level of evidence: “sufficient evidence,” which means that a

causal relationship has been established. However, the scientists argued, “[l]egitimate public

health concerns arise when ‘causality is credible,’ i.e., when there is limited evidence.” 55 55


           88.   Among its many other deficiencies, EFSA’s conclusions regarding animal

carcinogenicity data were “scientifically unacceptable,” particularly in BfR’s use of historical

control data and in its trend analysis. Indeed, BfR’s analysis directly contradicted the

Organisation for Economic Co-operation and Development (“OECD”) testing guidelines while

citing and purporting to follow those same guidelines. For instance, the EFSA report dismisses

observed trends in tumor incidence “because there are no individual treatment groups that are

significantly different from controls and because the maximum observed response is reportedly

within the range of the historical control data.” However, according to the scientists,

concurrent controls are recommended over historical controls in all guidelines, scientific

reports, and publications, and, if it is employed, historical control data “should be from studies

in the same timeframe, for the same exact animal strain, preferably from the same laboratory or

the same supplier and preferably reviewed by the same pathologist.” BfR’s use of historical

control data violated these precautions: “only a single study used the same mouse strain as the

historical controls, but was reported more than 10 years after the historical control dataset was

developed.” Further deviating from sound scientific practices, the data used by the BfR came

from studies in seven different laboratories. The scientists concluded:




55
     Id.
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 29 of 58



                 BfR reported seven positive mouse studies with three studies
                 showing increases in renal tumors, two with positive findings for
                 hemangiosarcomas, and two with positive findings for malignant
                 lymphomas. BfR additionally reported two positive findings for
                  but in fact document the carcinogenicity of glyphosate in
                 laboratory animals.56 56

           89.    The letter also critiqued the EFSA report’s lack of transparency and the opacity

surrounding the data cited in the report: “citations for almost all of the references, even those

from the open scientific literature, have been redacted from the document” and “there are no

authors or contributors listed for either document, a requirement for publication in virtually all

scientific journals.” Because BfR relied on unpublished, confidential industry-provided

studies, it is “impossible for any scientist not associated with BfR to review this conclusion

with scientific confidence.”57 57

           90.    On March 3, 2016, the letter was published in the Journal of Epidemiology &

Community Health.58 58

                       Statement of Concern Regarding Glyphosate-Based Herbicides


           91.    On February 17, 2016, a consensus statement published in the journal

Environmental Health, entitled “Concerns over use of glyphosate-based herbicides and risks

associated with exposures: a consensus statement,” assessed the safety of glyphosate-based

herbicides (GBHs).59 59 The paper’s “focus is on the unanticipated effects arising from the


56
     Id.
57
     Id.
58
  Christopher J. Portier, et al., Differences in the carcinogenic evaluation of glyphosate between
the International Agency for Research on Cancer (IARC) and the European Food Safety Authority
(EFSA), JOURNAL OF EPIDEMIOLOGY & CMTY. HEALTH, Mar. 3, 2016, available at
http://jech.bmj.com/content/early/2016/03/03/jech-2015-207005.full.

59
  John P. Myers, et al, Concerns over use of glyphosate-based herbicides and risks associated
with exposures: a consensus statement, Environmental Health (2016), available at
http://ehjournal.biomedcentral.com/articles/10.1186/s12940-016-0117-0.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 30 of 58



worldwide increase in use of GBHs, coupled with recent discoveries about the toxicity and

human health risks stemming from use of GBHs.”60 60 The researchers drew seven factual

conclusions about GBHs:


               1.        GBHs are the most heavily applied herbicide in the world
                         and usage continues to rise;

               2.        Worldwide, GBHs often contaminate drinking water
                         sources, precipitation, and air, especially in agricultural
                         regions;

               3.        The half-life of glyphosate in water and soil is longer than
                         previously recognized;

               4.        Glyphosate and its metabolites are widely present in the
                         global soybean supply;

               5.        Human exposures to GBHs are rising;

               6.        Glyphosate is now authoritatively classified as a probable
                         human carcinogen; and

               7.        Regulatory estimates of tolerable daily intakes for
                         glyphosate in the United States and European Union are
                         based on outdated science.61 61

         92.        The researchers noted that GBH use has increased approximately 100-fold since

the 1970s. Further, far from posing a limited hazard to vertebrates, as previously believed, two

decades of evidence demonstrated that “several vertebrate pathways are likely targets of action,

including hepatorenal damage, effects on nutrient balance through glyphosate chelating action

and endocrine disruption.”62 62


         93.          The paper attributes uncertainties in current assessments of glyphosate



60
   Id.
61
   Id.
62
   Id.
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 31 of 58



formulations to the fact that “[t]he full list of chemicals in most commercial GBHs is protected

as ‘commercial business information,’ despite the universally accepted relevance of such

information to scientists hoping to conduct an accurate risk assessment of these herbicide

formulations.” Further, the researchers argue, “[t]he distinction in regulatory review and

decision processes between ‘active’ and ‘inert’ ingredients has no toxicological justification,

given increasing evidence that several so-called ‘inert’ adjuvants are toxic in their own right.”63 63


         94.   Among various implications, the researchers conclude that “existing

toxicological data and risk assessments are not sufficient to infer that GBHs, as currently used,

are safe.” Further, “GBH-product formulations are more potent, or toxic, than glyphosate alone

to a wide array of non-target organisms including mammals, aquatic insects, and fish.”

Accordingly, “risk assessments of GBHs that are based on studies quantifying the impacts of

glyphosate alone underestimate both toxicity and exposure, and thus risk.” The paper

concludes that this “shortcoming has repeatedly led regulators to set inappropriately high

exposure thresholds.”64 64

         95.   The researchers also critique the current practice of regulators who largely rely

on “unpublished, non-peer reviewed data generated by the registrants” but ignore “published

research because it often uses standards and procedures to assess quality that are different from

those codified in regulatory agency data requirements, which largely focus on avoiding fraud.”

In the researchers’ view, “[s]cientists independent of the registrants should conduct regulatory

tests of GBHs that include glyphosate alone, as well as GBH-product formulations.”65 65

         96.   The researchers also call for greater inclusion of GBHs in government-led


63
   Id.
64
   Id.
65
   Id.
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 32 of 58



toxicology testing programs:



                 [A] fresh and independent examination of GBH toxicity should be
                 undertaken, and . . . this re-examination be accompanied by
                 systematic efforts by relevant agencies to monitor GBH levels in
                 people and in the food supply, none of which are occurring today.
                 The U.S. National Toxicology Program should prioritize a
                 thorough toxicological assessment of the multiple pathways now
                 identified as potentially vulnerable to GBHs.66 66

           97.   The researchers suggest that, in order to fill the gap created by an absence of

government funds to support research on GBHs, regulators could adopt a system through which

manufacturers fund the registration process and the necessary testing:

                 “[W]e recommend that a system be put in place through which
                 manufacturers of GBHs provide funds to the appropriate regulatory
                 body as part of routine registration actions and fees. Such funds
                 should then be transferred to appropriate government research
                 institutes, or to an agency experienced in the award of competitive
                 grants. In either case, funds would be made available to
                 independent scientists to conduct the appropriate long-term
                 (minimum 2 years) safety studies in recognized animal model
                 systems. A thorough and modern assessment of GBH toxicity will
                 encompass potential endocrine disruption, impacts on the gut
                 microbiome, carcinogenicity, and multigenerational effects looking
                 at reproductive capability and frequency of birth defects.”67 67

                     FDA Announces Testing of Glyphosate Residue in Foods

      98. On February 17, 2016, the U.S. Food and Drug Administration (“FDA”)
announced that, for the first time in its history, the agency planned to start testing certain foods

for glyphosate residues. FDA spokeswoman Lauren Sucher explained: “The agency is now

considering assignments for Fiscal Year 2016 to measure glyphosate in soybeans, corn, milk,




66
     Id.
67
     Id.
             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 33 of 58



and eggs, among other potential foods.”68 68 In 2014, the U.S. Government Accountability Office

(GAO) had severely rebuked the FDA for its failures to both monitor for pesticide residue,

including that of glyphosate, and to disclose the limitations of its monitoring and testing efforts

to the public.69 69 The GAO had cited numerous undisclosed deficiencies in the FDA’s process,

specifically highlighting its omission of glyphosate testing.


           99.      Indeed, in the past, both the FDA and the U.S. Department of Agriculture

(USDA) had routinely excluded glyphosate from their testing for the residues of hundreds of

other pesticides, on the rationale that it was too expensive and unnecessary to protect public

health. Ms. Sucher, the FDA spokeswoman, however, now states that “the agency has

developed ‘streamlined methods’ for testing for the weed killer.”70 70

           100.     The FDA’s move is significant as the agency possesses enforcement authority

and can seek action if pesticide residues exceed enforcement guidelines.71 71

                              European Union Vote on Glyphosate Renewal

           101.     The license for glyphosate in the European Union (EU) was set to expire on

June 30, 2016.



68
  Carey Gillam, FDA to Start Testing for Glyphosate in Food, TIME, Feb. 17, 2016, available
at http://time.com/4227500/fda-glyphosate-testing/?xid=tcoshare.



69
  U.S. GOV’T ACCOUNTABILITY OFFICE, GAO-15-38, FDA AND USDA SHOULD STRENGTHEN
PESTICIDE RESIDUE MONITORING PROGRAMS AND FURTHER DISCLOSE MONITORING
LIMITATIONS
(2014), available at http://www.gao.gov/products/GAO-15-38.

70
     Gillam, supra note 46.
71
  Id.; Pesticide Q&A, U.S. FOOD AND DRUG ADMINISTRATION,
http://www.fda.gov/Food/FoodborneIllnessContaminants/Pesticides/ucm114958.htm (last visited April
19, 2016).
             Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 34 of 58



           102.    Without an extension of the license, Monsanto’s Roundup® and other

glyphosate-based herbicides faced a general phase out in EU markets.72 72 In the months leading

up to the license expiration date, protracted meetings and votes among national experts from the

28 EU Member States failed to produce agreement on an extension.


           103.     For instance, on March 4, 2016, The Guardian reported that France, the

Netherlands, and Sweden did not support EFSA’s assessment that glyphosate was harmless.73 73

The paper quoted the Swedish environment minister, Åsa Romson, as stating: “We won’t take

risks with glyphosate and we don’t think that the analysis done so far is good enough. We will

propose that no decision is taken until further analysis has been done and the Efsa scientists

have been more transparent about their considerations.”74 74

           104.    The Netherlands argued that relicensing should be placed on hold until after a

separate evaluation of glyphosate’s toxicity can be conducted.75 75 Leading up to the vote, Italy

joined the other EU states in opposing the license renewal, citing health concerns.76 76

           105.    On June 6, 2016, Member States voted but failed to reach a qualified majority in

favor or against the re-authorization of glyphosate.77 77

72
  Philip Blenkinsop, Alissa de Carbonnel & Barbara Lewis European, Commission to extend
glyphosate license for 18 months, REUTERS, June 28, 2016, available at
http://www.reuters.com/article/us-health-eu-glyphosate-idUSKCN0ZE25B.



73
  Arthur Neslen, EU states rebel against plans to relicense weedkiller glyphosate, THE
GUARDIAN, Mar. 4, 2016, available at http://www.theguardian.com/environment/2016/mar/04/eu-
states-rebel-against-plans-to-relicense-weedkiller-glyphosate.

74
     Id.
75
 Arthur Neslen, Vote on Controversial weedkiller’s European licence postponed, THE
GUARDIAN, Mar. 8, 2016, available at http://www.theguardian.com/environment/2016/mar/08/eu-vote-
on-controversial-weedkiller-licence-postponed-glyphosate.

76
     Id.
77
     Manon Flausch, Commission prolongs glyphosate license by 18 months, EURACTIV, June 29,
          Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 35 of 58



        106.     On June 29, 2016, the EU Commission extended the European license for

glyphosate for 18 months to allow the European Chemical Agency to rule on the safety of the

chemical, which is expected by the end of 2017.78 78

        107.      On July 11, 2016, the EU voted in favor of a proposal to restrict the conditions

of use of glyphosate in the EU, including a ban on common co-formulant POE-tallowamine

(POEA) from all glyphosate-based herbicides, including Roundup.79 79

        108.      These restrictions, which are non-binding on the EU states, are expected to

apply until the European Chemicals Agency issues an opinion on the chemical's safety.80 80

                                Plaintiff Pettway’s Exposure to Roundup®

        109.     Plaintiff Hardy Pettway is 74 years old and used Roundup® regularly from

approximately 2003 through 2017 in the course of his self-employed lawn care business.

        110.     From approximately 2003 to 2017, Mr. Pettway lived in or near Birmingham,

        Alabama and performed lawn maintenance for his customers spraying weeds with

        Roundup® in Birmingham, Alabama.

        111.     Mr. Pettway sprayed every year for approximately four to six weeks in the

2016, available at http://www.euractiv.com/section/agriculture-food/news/commission-prolongs-
glyphosate-licence-by-18-months/




78
  Arthur Neslen, Controversial chemical in Roundup weedkiller escapes immediate ban, THE
GUARDIAN, June 29, 2016, available at
https://www.theguardian.com/business/2016/jun/29/controversial-chemical-roundup-weedkiller-
escapes-immediate-ban

79
  Sarantis Michalopoulos, EU agrees ban on glyphosate co-formulant, EURACTIV, July 11,
2016, available at http://www.euractiv.com/section/agriculture-food/news/eu-agrees-ban-on-
glyphosate-co-formulant/?nl_ref=16562829

 See Arthur Neslen, Controversial chemical in Roundup weedkiller escapes immediate ban,
80

THE GUARDIAN, June 29, 2016.
        Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 36 of 58



       summer,and occasionally in the fall. During this time period, he sprayed five days a

       week, from 8 a.m. to 4 p.m., or as the weather permitted.


       112.   Mr. Pettway purchased the Roundup® product, which, upon information and

       belief, had a 21% glyphosate concentration. Mr. Pettway would mix the solution himself

       into a large water tank. Mr. Pettway wore neoprene gloves and a thin paper mask while

       mixing the solution.


       113.   The water tank had a hose that attached to a hand-held spray gun which Mr.

       Pettway would use to spray weeds on his customers’ properties.

       114.   Mr. Pettway would wear neoprene gloves, goggles, and a paper respirator mask

       while spraying, but the mask and goggles did not fully cover his face. While he sprayed

       the solution, the wind and passing cars often carried the chemicals back into his face.


       115.   Mr. Pettway worked up until his lymphoma diagnosis in January 2017.


       116.    In January 2017, Mr. Pettway was diagnosed with peripheral T-cell lymphoma, a

       type of NHL, in Birmingham, Alabama. Mr. Pettway underwent chemotherapy at

       Princeton Baptist Medical Center in Birmingham, Alabama. His lymphoma is currently

       in remission. During the entire time that Mr. Pettway was exposed to Roundup®, he did

       not know that exposure to Roundup® was injurious to his health or the health of others.

       117.    Mr. Pettway first learned that exposure to Roundup® can cause NHL and other

serious illnesses sometime after November 2018.
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 37 of 58



                      TOLLING OF THE STATUTE OF LIMITATIONS

                                       Discovery Rule Tolling

        118.    Plaintiff had no way of knowing about the risk of serious illness associated with

the use of and/or exposure to Roundup® and glyphosate until November 2018. This is the

quintessential case for tolling.

        119.    Within the time period of any applicable statutes of limitations, Plaintiff could not

have discovered, through the exercise of reasonable diligence, that exposure to Roundup® and

glyphosate is injurious to human health.

        120.    Plaintiff did not discover, and did not know of facts that would cause a reasonable

person to suspect, the risks associated with the use of and/or exposure to Roundup® and

glyphosate; nor would a reasonable and diligent investigation by him have disclosed that

Roundup® and glyphosate would cause his illness.

        121.    For these reasons, all applicable statutes of limitations have been tolled by

operation of the discovery rule with respect to Plaintiff’s claims.

                                   Fraudulent Concealment Tolling

        122.    All applicable statutes of limitations have also been tolled by Monsanto’s

knowing and active fraudulent concealment and denial of the facts alleged herein throughout the

time period relevant to this action. Instead of disclosing critical safety information about

Roundup® and glyphosate, Monsanto has consistently and falsely represented the safety of its

Roundup® products.

                                              Estoppel

        123.    Monsanto was under a continuous duty to disclose to consumers, users and other

persons coming into contact with its products, including Plaintiff, accurate safety information

concerning its products and the risks associated with the use of and/or exposure to Roundup® and
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 38 of 58



glyphosate.

       124.    Instead, Monsanto knowingly, affirmatively, and actively concealed safety

information concerning Roundup® and glyphosate and the serious risks associated with the use

of and/or exposure to its products.

       125.    Based on the foregoing, Monsanto is estopped from relying on any statutes of

limitations in defense of this action.

                                      CLAIMS FOR RELIEF

                                            Claim One

                               STRICT LIABILITY (DESIGN DEFECT)

       126.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       127.    Plaintiff brings this strict liability claim against Defendant for defective design.

       128.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers, users, and

other persons coming into contact with them, including Plaintiff, thereby placing Roundup®

products into the stream of commerce. These actions were under the ultimate control and

supervision of Defendant.

       129.    At all times relevant to this litigation, Defendant designed, researched, developed,

formulated, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

sold, and distributed the Roundup® products used by the Plaintiff, and/or to which the Plaintiff

was exposed, as described above.

       130.     At all times relevant to this litigation, Defendant’s Roundup® products were

manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 39 of 58



that was dangerous for use by or exposure to the public, and, in particular, the Plaintiff.

       131.    At all times relevant to this litigation, Defendant’s Roundup® products reached

the intended consumers, handlers, and users or other persons coming into contact with these

products in Alabama and throughout the United States, including Plaintiff, without substantial

change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

Defendant.

       132.    Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by

Defendant, were defective in design and formulation in that when they left the hands of the

Defendant’s manufacturers and/or suppliers, they were unreasonably dangerous because they

were not as safe as an ordinary consumer would expect when used in an intended or reasonably

foreseeable manner.

       133.    Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by

Defendant, were defective in design and formulation in that when they left the hands of

Defendant’s manufacturers and/or suppliers, the foreseeable risks associated with these products’

reasonably foreseeable uses exceeded the alleged benefits associated with their design and

formulation.

       134.    Therefore, at all times relevant to this litigation, Defendant’s Roundup® products,

as researched, tested, developed, designed, licensed, manufactured, packaged, labeled,

distributed, sold and marketed by Defendant, were defective in design and formulation, in one or

more of the following ways:

                       a.      When placed in the stream of commerce, Defendant’s Roundup®

               products were defective in design and formulation, and, consequently, dangerous
        Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 40 of 58



              to an extent beyond that which an ordinary consumer would expect.

                      b.      When placed in the stream of commerce, Defendant’s Roundup®

              products were unreasonably dangerous in that they were hazardous and posed a

              grave risk of cancer and other serious illnesses when used in a reasonably

              anticipated manner.

                      c.      When placed in the stream of commerce, Defendant’s Roundup®

              products contained unreasonably dangerous design defects and were not

              reasonably safe when used in a reasonably anticipated or intended manner.

                      d.      Defendant did not sufficiently test, investigate, or study its

              Roundup® products and, specifically, the active ingredient glyphosate.

                      e.      Exposure to Roundup® and glyphosate-containing products

              presents a risk of harmful side effects that outweighs any potential utility

              stemming from the use of the herbicide.


              f.      Defendant knew or should have known at the time of marketing its

              Roundup® products that exposure to Roundup® and specifically, its active

              ingredient glyphosate, could result in cancer and other severe illnesses and

              injuries.


                      g.      Defendant did not conduct adequate post-marketing surveillance of

              its Roundup® products.

                      h.      Defendant could have employed safer alternative designs and

              formulations.

       135.   At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Defendant’s Roundup® products in an intended or reasonably foreseeable manner without
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 41 of 58



knowledge of their dangerous characteristics.

        136.    Plaintiff could not have reasonably discovered the defects and risks associated

with Roundup® or glyphosate-containing products before or at the time of exposure.

        137.    The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering Defendant’s products dangerous to an extent beyond that which an ordinary consumer

would contemplate. Defendant’s Roundup® products were and are more dangerous than

alternative products and Defendant could have designed its Roundup® products to make them

less dangerous. Indeed, at the time that Defendant designed its Roundup® products, the state of

the industry’s scientific knowledge was such that a less risky design or formulation was

attainable.

        138.    At the time Roundup® products left Defendant’s control, there was a practical,

technically feasible, and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Defendant’s Roundup®

herbicides.

        139.    Defendant’s defective design of Roundup® amounts to willful, wanton, and/or

reckless conduct by Defendant.

        140.    Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Defendant is strictly liable to Plaintiff.

        141.    The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s grave injuries, and, but for Defendant’s misconduct and omissions,

Plaintiff would not have sustained his injuries.

        142.    As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, Plaintiff has suffered and continues to suffer grave

injuries, and he has endured pain and discomfort, as well as economic hardship, including
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 42 of 58



considerable financial expenses for medical care and treatment. Plaintiff will continue to incur

these expenses in the future.

       143.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                          CLAIM TWO

                                STRICT LIABILITY (FAILURE TO WARN)

       144.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       145.    Plaintiff brings this strict liability claim against Defendant for failure to warn.


       146.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiff, because they do not contain adequate warnings or instructions concerning the

dangerous characteristics of Roundup® and specifically, the active ingredient glyphosate. These

actions were under the ultimate control and supervision of Defendant.


       147.    Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Roundup® products, and in the course of same, directly advertised or marketed the

products to consumers and end users, including Plaintiff, Plaintiff’s employers, Plaintiff’s co-

workers, and persons responsible for consumers (such as employers), and Defendant therefore

had a duty to warn of the risks associated with the reasonably foreseeable uses (and misuses) of
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 43 of 58



Roundup® and glyphosate-containing products and a duty to instruct on the proper, safe use of

these products.

       148.       At all times relevant to this litigation, Defendant had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain

supply, provide proper warnings, and take such steps as necessary to ensure that its Roundup®

products did not cause users and consumers to suffer from unreasonable and dangerous risks.

Defendant had a continuing duty to warn Plaintiff of the dangers associated with Roundup® use

and exposure, and a continuing duty to instruct on the proper, safe use of these products.

Defendant, as manufacturer, seller, or distributor of chemical herbicides, is held to the

knowledge of an expert in the field.

       149.       At the time of manufacture, Defendant could have provided warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to these products.

       150.       At all times relevant to this litigation, Defendant failed to investigate, study, test,

or promote the safety of its Roundup® products. Defendant also failed to minimize the dangers

to users and consumers of its Roundup® products and to those who would foreseeably use or be

harmed by Defendant’s herbicides, including Plaintiff.

       151.       Despite the fact that Defendant knew or should have known that Roundup®

products posed a grave risk of harm, it failed to warn of the dangerous risks associated with their

use and exposure. The dangerous propensities of its products and the carcinogenic

characteristics of glyphosate, as described above, were known to Defendant, or scientifically

knowable to Defendant through appropriate research and testing by known methods, at the time

it distributed, supplied, or sold the product, and not known to end users and consumers, such as
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 44 of 58



Plaintiff and Plaintiff’s employers.

       152.    Defendant knew or should have known that its Roundup® and glyphosate-

containing products created significant risks of serious bodily harm to consumers, as alleged

herein, and Defendant failed to adequately warn consumers and reasonably foreseeable users of

the risks of exposure to these products. Defendant has wrongfully concealed information

concerning the dangerous nature of Roundup® and its active ingredient glyphosate, and further

made false and/or misleading statements concerning the safety of Roundup® and glyphosate.

       153.    At all times relevant to this litigation, Defendant’s Roundup® products reached

the intended consumers, handlers, and users or other persons coming into contact with these

products throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Defendant’s Roundup® products in their intended or reasonably foreseeable manner without

knowledge of their dangerous characteristics.

       154.    Plaintiff could not have reasonably discovered the defects and risks associated

with Roundup® or glyphosate-containing products before or at the time of Plaintiff’s exposure.

Plaintiff relied upon the skill, superior knowledge, and judgment of Defendant.

       155.    Defendant knew or should have known that the minimal warnings disseminated

with its Roundup® products were inadequate, but it failed to communicate adequate information

on the dangers and safe use/exposure and failed to communicate warnings and instructions that

were appropriate and adequate to render the products safe for their ordinary, intended, and

reasonably foreseeable uses, including agricultural and horticultural applications.

       156.    The information that Defendant did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled agricultural workers,
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 45 of 58



horticultural workers and/or at-home users such as Plaintiff to utilize the products safely and

with adequate protection. Instead, Defendant disseminated information that was inaccurate,

false, and misleading and which failed to communicate accurately or adequately the comparative

severity, duration, and extent of the risk of injuries associated with use of and/or exposure to

Roundup® and glyphosate; continued to aggressively promote the efficacy of its products, even

after it knew or should have known of the unreasonable risks from use or exposure; and

concealed, downplayed, or otherwise suppressed, through aggressive marketing and promotion,

any information or research about the risks and dangers of exposure to Roundup® and

glyphosate.

       157.     To this day, Defendant has failed to adequately and accurately warn of the true

risks of Plaintiff’s injuries associated with the use of and exposure to Roundup® and its active

ingredient glyphosate, a probable carcinogen.

       158.    As a result of their inadequate warnings, Defendant’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, and used by Plaintiff.

       159.    Defendant is liable to Plaintiff for injuries caused by its failure, as described

above, to provide adequate warnings or other clinically relevant information and data regarding

the appropriate use of its Roundup® products and the risks associated with the use of or exposure

to Roundup® and glyphosate.

       160.    The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Defendant’s misconduct and omissions,

Plaintiff would not have sustained his injuries.

       161.    Had Defendant provided adequate warnings and instructions and properly

disclosed and disseminated the risks associated with its Roundup® products, Plaintiff could have
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 46 of 58



avoided the risk of developing injuries as alleged herein and Plaintiff and Plaintiff’s employers

could have obtained alternative herbicides.

       162.    As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, Plaintiff has suffered and continues to suffer severe

injuries, and had endured physical pain and discomfort, as well as economic hardship, including

considerable financial expenses for medical care and treatment. Plaintiff will continue to incur

these expenses in the future.


       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                         CLAIM THREE

                                           NEGLIGENCE

       163.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       164.    Defendant, directly or indirectly, caused Roundup® products to be sold,

distributed, packaged, labeled, marketed, and/or promoted.

       165.    Defendant, directly or indirectly, caused Roundup® products to be purchased

and/or used by Plaintiff.

       166.    At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion,

packaging, sale, and distribution of its Roundup® products, including the duty to take all

reasonable steps necessary to manufacture, promote, and/or sell a product that was not
           Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 47 of 58



unreasonably dangerous to consumers, users, and other persons coming into contact with the

product.

       167.    At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the marketing, advertisement, and sale of its Roundup® products. Defendant’s duty of

care owed to consumers and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate

warnings concerning the potential adverse effects of exposure to Roundup® and, in particular, its

active ingredient glyphosate.

       168.    At all times relevant to this litigation, Defendant knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically,

the carcinogenic properties of the chemical glyphosate.

       169.    Accordingly, at all times relevant to this litigation, Defendant knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup® products

could cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk of injury to

the users of these products, including Plaintiff.

       170.    Defendant knew or, in the exercise of reasonable care, should have known that

Roundup® is more toxic than glyphosate alone and that safety studies on Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA were necessary to protect Plaintiff

from Roundup®.

       171.    Defendant knew or, in the exercise of reasonable care, should have known that

tests limited to Roundup’s active ingredient glyphosate were insufficient to prove the safety of

Roundup®.

       172.    Defendant also knew or, in the exercise of reasonable care, should have known

that users and consumers of Roundup® were unaware of the risks and the magnitude of the risks
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 48 of 58



associated with the use of and/or exposure to Roundup® and glyphosate-containing products.

        173.    As such, Defendant breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Defendant manufactured and produced defective herbicides containing the chemical glyphosate,

knew or had reason to know of the defects inherent in its products, knew or had reason to know

that a user’s or consumer’s exposure to the products created a significant risk of harm and

unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks and

injuries.

        174.    Defendant failed to appropriately and adequately test Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from

Roundup®.

        175.    Despite its ability and means to investigate, study, and test its products and to

provide adequate warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully

concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

        176.    Defendant’s negligence included:

                        a.      Manufacturing, producing, promoting, formulating, creating,

                developing, designing, selling, and/or distributing its Roundup® products without

                thorough and adequate pre- and post-market testing;

                        b.      Manufacturing, producing, promoting, formulating, creating,

                developing, designing, selling, and/or distributing Roundup® while negligently

                and/or intentionally concealing and failing to disclose the results of trials, tests,

                and studies of exposure to glyphosate, and, consequently, the risk of serious harm
Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 49 of 58



    associated with human use of and exposure to Roundup®;

            c.       Failing to undertake sufficient studies and conduct necessary tests

    to determine whether or not Roundup® products and glyphosate-containing

    products were safe for their intended use in agriculture, horticulture, and at-home

    use;

       d.        Failing to undertake sufficient studies and conduct necessary tests

to determine the safety of “inert” ingredients and/or adjuvants contained within

Roundup®, and the propensity of these ingredients to render Roundup® toxic,

increase the toxicity of Roundup®, whether these ingredients are carcinogenic,

magnify the carcinogenic properties of Roundup®, and whether or not “inert”

ingredients and/or adjuvants were safe for use;

       e.        Failing to use reasonable and prudent care in the design, research,

manufacture, formulation, and development of Roundup® products so as to avoid

the risk of serious harm associated with the prevalent use of Roundup®/glyphosate

as an herbicide;

       f.        Failing to design and manufacture Roundup® products so as to

ensure they were at least as safe and effective as other herbicides on the market;

       g.        Failing to provide adequate instructions, guidelines, and safety

precautions to those persons who Defendant could reasonably foresee would use

and/or be exposed to its Roundup® products;

       h.        Failing to disclose to Plaintiff, users, consumers, and the general

public that the use of and exposure to Roundup® presented severe risks of cancer

and other grave illnesses;

       i.        Failing to warn Plaintiff, users, consumers, and the general public
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 50 of 58



          that the product’s risk of harm was unreasonable and that there were safer and

          effective alternative herbicides available to Plaintiff and other users or consumers;

               j.      Systematically suppressing or downplaying contrary evidence

               about the risks, incidence, and prevalence of the side effects of Roundup® and

               glyphosate-containing products;

                       k.      Representing that its Roundup® products were safe for their

               intended use when, in fact, Defendant knew or should have known that the

               products were not safe for their intended use;

                       l.      Declining to make or propose any changes to Roundup® products’

               labeling or other promotional materials that would alert the consumers and the

               general public of the risks of Roundup® and glyphosate;

                       m.      Advertising, marketing, and recommending the use of Roundup®

               products, while concealing and failing to disclose or warn of the dangers known

               by Defendant to be associated with or caused by the use of or exposure to

               Roundup® and glyphosate;

                       n.      Continuing to disseminate information to its consumers, which

               indicate or imply that Defendant’s Roundup® products are not unsafe for use in

               the agricultural, horticultural industries, and/or home use; and

                       o.      Continuing the manufacture and sale of its products with the

               knowledge that the products were unreasonably unsafe and dangerous.

       177.    Defendant knew and/or should have known that it was foreseeable that consumers

and/or users, such as Plaintiff, would suffer injuries as a result of Defendant’s failure to exercise

ordinary care in the manufacturing, marketing, labeling, distribution, and sale of Roundup®.


       178.    Plaintiff did not know the nature and extent of the injuries that could result from
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 51 of 58



the intended use of and/or exposure to Roundup® or its active ingredient glyphosate.

Defendant’s negligence was the proximate cause of the injuries, harm, and

economic losses that Plaintiff suffered, and will continue to suffer, as described herein.


       179.    Defendant’s conduct, as described above, was reckless. Defendant regularly risks

the lives of consumers and users of its products, including Plaintiff, with full knowledge of the

dangers of its products. Defendant has made conscious decisions not to redesign, re-label, warn,

or inform the unsuspecting public, including Plaintiff. Defendant’s reckless conduct therefore

warrants an award of punitive damages.

       180.    As a proximate result of Defendant’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff has suffered and continues to suffer

severe and permanent physical and emotional injuries. Plaintiff has endured pain and suffering,

has suffered economic losses (including significant expenses for medical care and treatment) and

will continue to incur these expenses in the future.

       181.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                          CLAIM FOUR

                                BREACH OF EXPRESS WARRANTY
                                 (810 ILL. COMP. STAT. 5/2-313)

       182.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 52 of 58



       183.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting its

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiff, thereby placing Roundup® products into the stream of commerce. These actions were

under the ultimate control and supervision of Defendant.


       184.    At all times relevant to this litigation, Defendant expressly represented and

warranted to the purchasers of its Roundup® products, by and through statements made by

Defendant in labels, publications, package inserts, and other written materials intended for

consumers and the general public, that its Roundup® products were safe to human health and the

environment, effective, fit, and proper for their intended use. Defendant advertised, labeled,

marketed, and promoted Roundup® products, representing the quality to consumers and the

public in such a way as to induce their purchase or use, thereby making an express warranty that

its Roundup® products would conform to the representations.

       185.    These express representations include incomplete warnings and instructions that

purport, but fail, to include the complete array of risks associated with use of and/or exposure to

Roundup® and glyphosate. Defendant knew and/or should have known that the risks expressly

included in Roundup® warnings and labels did not and do not accurately or adequately set forth

the risks of developing the serious injuries complained of herein. Nevertheless, Defendant

expressly represented that its Roundup® products were safe and effective, that they were safe and

effective for use by individuals such as Plaintiff, and/or that they were safe and effective as

agricultural herbicides.

       186.    The representations about Roundup®, as set forth herein, contained or constituted

affirmations of fact or promises made by the seller to the buyer, which related to the goods and

became part of the basis of the bargain, creating an express warranty that the goods would
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 53 of 58



conform to the representations.



       187.    Defendant placed its Roundup® products into the stream of commerce for sale and

recommended their use to consumers and the public without adequately warning of the true risks

of developing the injuries associated with the use of and exposure to Roundup® and its active

ingredient glyphosate.

       188.    Defendant breached these warranties because, among other things, its Roundup®

products were defective, dangerous, unfit for use, did not contain labels representing the true and

adequate nature of the risks associated with their use, and were not merchantable or safe for their

intended, ordinary, and foreseeable use and purpose. Specifically, Defendant breached the

warranties in the following ways:

                         a.   Defendant represented through its labeling, advertising, and

               marketing materials that its Roundup® products were safe, and fraudulently

               withheld and concealed information about the risks of serious injury associated

               with use of and/or exposure to Roundup® and glyphosate by expressly limiting

               the risks associated with use and/or exposure within its warnings and labels; and

                         b.   Defendant represented that its Roundup® products were safe for

               use and fraudulently concealed information that demonstrated that glyphosate, the

               active ingredient in Roundup®, had carcinogenic properties, and that its

               Roundup® products, therefore, were not safer than alternatives available on the

               market.

       189.    Monsanto’s warranties and representations, as described herein, concerning the

qualities of Roundup® products, became a basis of the bargain for Plaintiff’s employers’

purchases of Roundup® products. Therefore, vertical privity is not required.
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 54 of 58




On information and belief, Plaintiff’s employers justifiably and detrimentally

relied on the express warranties and representations of Defendant in the purchase and use of its

Roundup® products. When Plaintiff’s employers made the decision to purchase Roundup®, they

reasonably relied upon Defendant to disclose known defects, risks, dangers, and side effects of

Roundup® and glyphosate.

        190.    Plaintiff was exposed to the labels on the Roundup® products that he mixed and

applied as part of his job.

        191.    Defendant had sole access to material facts concerning the nature of the risks

associated with its Roundup® products as expressly stated within its warnings and labels, and

Defendant knew that consumers and users such as Plaintiff could not have reasonably discovered

that the risks expressly included in Roundup® warnings and labels were inadequate and

inaccurate.

        192.    Plaintiff had no knowledge of the falsity or incompleteness of Defendant’s

statements and representations concerning Roundup®.

        193.    Plaintiff used and/or was exposed to the use of Roundup® as researched,

developed, designed, tested, formulated, manufactured, inspected, labeled, distributed, packaged,

marketed, promoted, sold, or otherwise released into the stream of commerce by Defendant.

        194.    Had the warnings and labels for Roundup® products accurately and adequately set

forth the true risks associated with the use of such products, including Plaintiff’s injuries, rather

than expressly excluding such information and warranting that the products were safe for their

intended use, Plaintiff could have avoided the injuries complained of herein.

        195.    As a direct and proximate result of Defendant’s wrongful acts and omissions,

Plaintiff has suffered severe injuries. Plaintiff has endured pain and suffering, has suffered
            Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 55 of 58



economic losses (including significant expenses for medical care and treatment), and will

continue to incur these expenses in the future.

        196.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                           CLAIM FIVE

                    BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                               (810 ILL. COMP. STAT. 5/2-314)

        197.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

        198.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, formulating, manufacturing, marketing, selling, distributing, and

promoting its Roundup® products, which are defective and unreasonably dangerous to users and

consumers, including Plaintiff, thereby placing Roundup® products into the stream of commerce.

These actions were under the ultimate control and supervision of Defendant.

        199.    Before the time that Plaintiff was exposed to the use of the aforementioned

Roundup® products, Defendant impliedly warranted to its consumers and users—including

Plaintiff and Plaintiff’s employers—that its Roundup® products were of merchantable quality

and safe and fit for the use for which they were intended; specifically, as horticultural herbicides.

        200.    Defendant, however, failed to disclose that Roundup® has dangerous propensities

when used as intended and that the use of and/or exposure to Roundup® and glyphosate-

containing products carries an increased risk of developing severe injuries, including Plaintiff’s

injuries.
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 56 of 58



       201.    Upon information and belief, Plaintiff and Plaintiff’s employers reasonably relied

upon the skill, superior knowledge and judgment of Defendant and upon its implied warranties

that the Roundup® products were of merchantable quality and fit for their intended purpose or

use.

       202.    Upon information and belief, Plaintiff and Plaintiff’s employers reasonably relied

upon the skill, superior knowledge and judgment of Defendant and upon its implied warranties

that the Roundup® products were of merchantable quality and fit for their intended purpose or

use.

       203.    The Roundup® products were expected to reach and did in fact reach consumers

and users, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Defendant.

       204.    At all times relevant to this litigation, Defendant was aware that consumers and

users of its products, including Plaintiff, would use Roundup® products as marketed by

Defendant, which is to say that Plaintiff was the foreseeable user of Roundup®.

       205.    Defendant intended that its Roundup® products be used in the manner in which

Plaintiff in fact used them and Defendant impliedly warranted each product to be of

merchantable quality, safe, and fit for this use, despite the fact that Roundup® was not adequately

tested or researched.

       206.    In reliance upon Defendant’s implied warranty, Plaintiff used Roundup® as

instructed and labeled and in the foreseeable manner intended, recommended, promoted and

marketed by Defendant.

       207.    Neither Plaintiff nor Plaintiff’s employers could have reasonably discovered or

known of the risks of serious injury associated with Roundup® or glyphosate.

       208.   Defendant breached its implied warranty to Plaintiff in that its Roundup® products
         Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 57 of 58



were not of merchantable quality, safe, or fit for their intended use, or adequately tested.

Roundup® has dangerous propensities when used as intended and can cause serious injuries,

including those injuries complained of herein.

       209.    The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and

more dangerous than alternative products.

       210.    As a direct and proximate result of Defendant’s wrongful acts and omissions

Plaintiff has suffered severe and permanent physical and emotional injuries. Plaintiff has

endured pain and suffering, has suffered economic loss (including significant expenses for

medical care and treatment) and will continue to incur these expenses in the future.

       211.    WHEREFORE, Plaintiff respectfully request that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

Plaintiff also demand a jury trial on the issues contained herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in their favor and against

Monsanto, awarding as follows:

       A.      compensatory damages in an amount to be proven at trial;

       B.      punitive damages;

       C.      costs including reasonable attorneys’ fees, court costs, and other litigation

               expenses; and

       D.      any other relief the Court may deem just and proper.



                                    JURY TRIAL DEMAND
        Case 2:19-cv-00093-JEO Document 1 Filed 01/16/19 Page 58 of 58



      Plaintiff demands a trial by jury on all of the triable issues within this Complaint.

Dated: January 16, 2019




                                                     /s/ Joel L. DiLorenzo
                                                     Attorney for Plaintiff


OF COUNSEL:

THE DILORENZO LAW FIRM, LLC
The Financial Center
505 20th Street North – Ste. 1275
Birmingham, AL 35203
Telephone: (205) 212-9988
Facsimile: (205) 212-9989
joel@dilorenzo-law.com
